Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                           Illinois Official Reports                         the accuracy and
                                                                             integrity of this
                                                                             document
                                   Appellate Court                           Date: 2021.02.01
                                                                             15:07:29 -06'00'



                  In re Marriage of Burdess, 2020 IL App (3d) 190342



Appellate Court        In re MARRIAGE OF LAURA BURDESS, Petitioner-Appellant, and
Caption                MARK BURDESS, Respondent-Appellee.



District & No.         Third District
                       No. 3-19-0342



Filed                  July 8, 2020



Decision Under         Appeal from the Circuit Court of Peoria County, No. 12-D-165; the
Review                 Hon. Kim L. Kelley, Judge, presiding.



Judgment               Affirmed.


Counsel on             Jeffrey Alan Ryva, of Quinn, Johnston, Henderson, Pretorius &
Appeal                 Cerulo, of Peoria, for appellant.

                       No brief filed for appellee.



Panel                  JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
                       Presiding Justice Lytton and Justice Wright concurred in the judgment
                       and opinion.
                                              OPINION

¶1       The trial court granted respondent Mark Burdess a reduction in the amount of maintenance
     he was obligated to pay petitioner Laura Burdess and denied Laura’s requests for an increase
     in the monthly award based on the statutory maintenance guidelines and for a retroactive
     increase for the time period the case was pending. We affirm.

¶2                                              FACTS
¶3       Petitioner Laura Burdess and respondent Mark Burdess were married in 1985, and three
     children, now adults, were born during the marriage. Laura worked part time and seasonally at
     a nursery, enabling her to spend time with the children and tend to the household duties. She
     purchased insurance for the family through her employer. Mark worked as a graphic designer
     at his brother’s business and was the family’s primary financial support. The couple owned the
     marital residence, which was their principal asset and subject to encumbrances.
¶4       In March 2012, Laura filed a petition for temporary relief, seeking maintenance, in part,
     followed by a petition for dissolution of the marriage, which was filed in April 2012 and again
     sought maintenance. Mark filed a counterpetition for dissolution, denying Laura needed
     maintenance. Mark also sought sole possession of the marital residence. Following a series of
     hearings on temporary relief, Mark was awarded sole temporary possession of the marital
     residence and ordered to pay all the household bills and to contribute $500 toward Laura’s
     attorney fees. In addition, the court ordered Mark to pay $750 per month in maintenance to
     Laura.
¶5       The parties submitted financial affidavits and updates to the affidavits. Per Mark’s affidavit
     dated March 2013, he earned a gross monthly income of $6510, with a monthly net income of
     $5061, and had monthly expenses of $6045. Laura’s affidavit from the same time period
     included earned gross monthly income of $965, with a net monthly income of $251, plus $750
     in maintenance for a total monthly income of $1001. Her monthly expenses totaled $3640. In
     his memorandum of law in preparation of trial, Mark argued that his career as a graphic
     designer was uncertain, as business in the industry was declining. He further argued that Laura
     had sufficient skills to support herself and that temporary maintenance would suffice, and he
     recommended an award of $600 per month payable for five years. Mark wanted to purchase
     the marital residence, which was appraised at $220,000 with $24,729 in equity.
¶6       The trial court entered a judgment of dissolution on September 18, 2013. The trial court
     found the house to have a value of $223,000 subject to mortgages in the amount of $198,271.
     The trial court awarded the house and all the equity to Mark. In exchange for her marital
     interest in the home, the court awarded Laura a $9000 lump-sum maintenance payment and
     monthly maintenance in the amount of $1000 per month, reviewable in 24 months. Mark was
     ordered to pay $3500 in Laura’s attorney fees. Laura moved to reconsider, seeking monthly
     maintenance of $2000. The trial court denied her motion.
¶7       In August 2015, Laura petitioned for a maintenance review. She submitted that she had
     sustained a work injury, was unable to work, and required additional medical procedures and
     surgeries in the future. She filed a workers’ compensation claim for her injury and anticipated
     receiving a settlement. Currently, maintenance was her sole income, and she sought an increase
     in the monthly amount and also payment of her attorney fees. On Laura’s motion, the court


                                                 -2-
       ordered that Mark make two $1000 payments while Laura’s petition for review was pending.
       In October 2015 and January 2016, agreed orders were entered, continuing the $1000
       maintenance payments until the petition for review was determined.
¶8          In July 2018, prior to a hearing on Laura’s motion to review maintenance, Mark moved to
       terminate maintenance. He argued that he was unable to pay it because his job profitability
       continued to decline, he had health issues that were becoming severe, he was contemplating
       taking early retirement in the next few years, and he was incurring debt and depleting his
       savings. He further argued that Laura was capable of working. His financial affidavit dated
       September 2018 stated he had gross monthly earnings of $2170 with a net income of $170 after
       $2000 in deductions. His monthly expenses amounted to $2104, leaving him a monthly
       shortfall of $1934. He had approximately $1500 in his checking account and $27,252 in his
       savings account, which consisted of the proceeds from his sale of the marital home. Laura filed
       a trial memorandum in which she argued Mark’s potential retirement did not constitute grounds
       for terminating maintenance. She sought an increase of maintenance to $1500 per month based
       on the amended statutory guidelines. Her financial affidavit dated November 2018 indicated
       she was on medical leave from the nursery; had net monthly income of $1350, consisting of
       Social Security disability payments and maintenance; had monthly expenses of $1913; had a
       monthly shortfall of $563; had debts of $62,735; and had a $50 balance in her bank account.
¶9          A hearing took place on Laura’s petition for maintenance review and Mark’s petition to
       terminate maintenance. The court first found that the judgment of dissolution contemplated
       reviewable maintenance, not rehabilitative, as evidenced by the long-term, 27-year marriage
       and that Laura forwent her career opportunities to care for the home and children. Second, the
       court found the amended guidelines did not apply per In re Marriage of Harms, 2018 IL App
       (5th) 160472. It determined that both Laura and Mark were credible witnesses. It considered
       that Mark’s business experienced a downturn and estimated his gross yearly income to be
       $33,666, a deduction of 50% from his previous earnings. The court further found that the
       decrease in Mark’s income was “economically legitimate” and a “good faith reduction.” The
       court noted that Laura earned $405 per month in Social Security disability insurance and spent
       $134 of that amount on health insurance. It found that, although Laura had skills, she lacked
       job experience due to the fact she did not work outside the home in a career capacity during
       the marriage. It also noted her workers’ compensation claim and anticipated settlement. The
       court found Mark demonstrated a substantial change in circumstances that warranted
       modification of maintenance and reduced his monthly payment to Laura to $675. The court
       made the award automatically reviewable when Mark turned 62, when Laura received her
       workers’ compensation award, or upon petition by the parties. It denied Laura’s request to
       apply the statutory guidelines and increase the amount of maintenance. The court also denied
       retroactive application of the modified maintenance amount to the period of time that Laura’s
       petition was pending. The court denied her motion to reconsider, and she appealed.

¶ 10                                           ANALYSIS
¶ 11       Laura raises two issues on appeal: whether the trial court erred in reducing her maintenance
       and in failing to increase the maintenance amount due during the pendency of the proceedings.
       Although Laura was the only party to submit a brief, the record is simple, and because the
       issues may be decided without Mark’s brief, we will reach the merits of the appeal. First
       Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976).

                                                  -3-
¶ 12       We begin with Laura’s claims regarding the trial court’s downward modification of her
       maintenance award. She argues the statutory factors support an extension of maintenance, the
       amended statutory guidelines formula applies, and guidelines dictate an increase in the amount
       of Mark’s maintenance obligation. She also argues the court misconstrued the availability of
       the proceeds Mark received from the sale of the marital house.
¶ 13       Section 510(a-5) of the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS
       5/510(a-5) (West 2018)) concerns the modification, termination, or review of prior
       maintenance awards. In determining a modification, termination, or review of maintenance,
       the trial court must consider the factors from section 504(a) of the Act, as well as the factors
       in section 510(a-5) of the Act. Id. §§ 504(a), 510(a-5). Maintenance may be modified or
       terminated only when a substantial change in circumstances has been demonstrated. Id.
       § 510(a-5). A change of circumstances does not need to be established when maintenance is
       before the court on review. Blum v. Koster, 235 Ill. 2d 21, 35-36 (2009).
¶ 14       Section 504(a) requires the court to apply the following factors to determine whether a
       maintenance award is warranted: (1) each party’s income and property, including apportioned
       marital property and nonmarital property assigned to the party who is requesting maintenance
       as well as the financial obligations imposed on each party as a result of the dissolution of
       marriage; (2) each party’s needs; (3) each party’s realistic present and future earning capacity;
       (4) any impairment to the present and future earning capacity of the party seeking maintenance
       due to that person devoting his or her time to domestic duties or having forgone or delayed his
       or her own education, training, employment or career opportunities due to the marriage; (5) any
       impairment of the present and future earning capacity of the party who is being asked to pay
       maintenance; (6) the time needed by the party seeking maintenance to acquire appropriate
       training and employment and whether appropriate employment will allow the party to support
       himself or herself; (6.1) parental responsibility arrangements and any effects on a party’s
       ability to seek or maintain employment; (7) the standard of living as established during the
       marriage; (8) the marriage’s duration; (9) each party’s age, health, station, occupation, amount
       and sources of income, vocational skills, employability, estate, liabilities, and needs; (10) the
       parties’ incomes, including public, private, disability, and retirement income, without
       limitation; (11) the tax consequences to each party; (12) contributions and services by the party
       seeking maintenance to the other party’s education, training, career, or career potential or
       license; (13) any valid agreement of the parties; and (14) any other factor the court finds to be
       just and equitable. 750 ILCS 5/504(a)(1)-(14) (West 2018).
¶ 15       The section 510(a-5) factors the court must also consider include
                    “(1) any change in the employment status of either party and whether the change
                has been made in good faith;
                    (2) the efforts, if any, made by the party receiving maintenance to become self-
                supporting, and the reasonableness of the efforts where they are appropriate;
                    (3) any impairment of the present and future earning capacity of either party;
                    (4) the tax consequences of the maintenance payments upon the respective
                economic circumstances of the parties;
                    (5) the duration of the maintenance payments previously paid (and remaining to be
                paid) relative to the length of the marriage;



                                                   -4-
                    (6) the property, including retirement benefits, awarded to each party under the
                judgment of dissolution of marriage *** and the present status of the property;
                    (7) the increase or decrease in each party’s income since the prior judgment or order
                from which a review, modification, or termination is being sought;
                    (8) the property acquired and currently owned by each party after the entry of the
                judgment of dissolution of marriage ***; and
                    (9) any other factor that the court expressly finds to be just and equitable.” Id.
                § 510(a-5)(1)-(9).
¶ 16       The maintenance provisions of the Act were amended in 2015. Prior to amendment, the
       court used the statutory factors to determine whether to award maintenance and to decide the
       amount and duration. In re Marriage of Johnson, 2016 IL App (5th) 140479, ¶ 94 (citing 750
       ILCS 5/504(a) (West 2012)). Under the amended statute, the factors are used to determine
       whether maintenance is appropriate, but the amount and duration of maintenance is calculated
       based on guideline formulas set forth in the statute. In re Marriage of Cole, 2016 IL App (5th)
       150224, ¶ 8. The court may depart from the guidelines when appropriate. Id. We will not
       reverse a trial court’s determination on review, modification, or termination of maintenance
       absent an abuse of discretion. In re Marriage of Kocher, 282 Ill. App. 3d 655, 660 (1996).
¶ 17       We have previously considered whether the amended maintenance guidelines as to amount
       and duration apply to review and modification of maintenance orders entered prior to the
       statutory amendment adding the guidelines and concluded they do not. See In re Marriage of
       Kuper, 2019 IL App (3d) 180094, ¶ 28. In reaching our disposition in Kuper, we relied on
       Harms, where the court reasoned that the amended guidelines did not apply because sections
       504 and 510 were distinct provisions and section 510(c) did not reference the amended
       guidelines. Harms, 2018 IL App (5th) 160472, ¶ 30. Laura argues that neither Kuper nor
       Harms analyzed section 504(b-8) when finding the new guidelines were inapplicable to
       maintenance orders entered prior to the statutory change and on review after its effective date.
       According to her interpretation, section 504(b-8) applies and warrants a higher maintenance
       award.
¶ 18       Section 504(b-8) states: “Upon review of any previously ordered maintenance award, the
       court may extend maintenance for further review, extend maintenance for a fixed non-
       modifiable term, extend maintenance for an indefinite term, or permanently terminate
       maintenance in accordance with subdivision (b-1)(1)(A) of this section.” 750 ILCS 5/504(b-8)
       (West 2018). Section (b-1)(1)(A) includes the amount and duration guidelines. Id. § 504(b-
       1)(1)(A).
¶ 19       The cardinal rule of statutory interpretation is that the court must determine and give effect
       to the legislature’s intent. In re Marriage of Heroy, 2017 IL 120205, ¶ 13. The language of the
       statute should be given its plain and ordinary meaning. In re Marriage of Kane, 2018 IL App
       (2d) 180195, ¶ 15. A court should interpret a statute in such a way that avoids absurd results.
       In re Marriage of Kasprzyk, 2019 IL App (4th) 170838, ¶ 27 (citing In re Jian L., 2018 IL App
       (4th) 170387, ¶ 22). We review issues of statutory interpretation de novo. In re Marriage of
       Best, 228 Ill. 2d 107, 116 (2008).
¶ 20       In both Kuper and Harms, the petitions for review and modification that the trial courts
       considered were filed prior to the addition of section 504(b-8), which became effective January
       1, 2017. See Pub. Act 99-763 (eff. Jan. 1, 2017) (amending 750 ILCS 5/504). Here too, Laura’s


                                                   -5-
       petition to modify and extend maintenance was filed in August 2015, which was before the
       statute was amended to include section (b-8). Although Mark did not file his petition to
       terminate maintenance until July 2018, when section (b-8) was in effect, his filing does not
       extend the effect of the statutory amendment to include Laura’s petition. In Kuper, the parties
       were granted a judgment of dissolution in December 2013, and the wife was awarded
       maintenance reviewable on or after July 2016. Kuper, 2019 IL App (3d) 180094, ¶ 3. In August
       2016, the husband petitioned to terminate or abate his maintenance obligation based on a
       substantial change of circumstances. Id. ¶ 4. The hearing on his petition was held on August
       30, 2017, during which the wife filed her petition to modify or extend maintenance. Id. We did
       not consider the wife’s submission of her petition midtrial to require the court to employ the
       January 1, 2017, statutory amendments. The parties and the trial court had proceeded on the
       husband’s petition to terminate filed before section 504 was amended to add subsection (b-8),
       and the amended provision was inapplicable to the Kuper proceedings. In Harms, the petitions
       were heard in June 2016, before section 504(b-8) became effective. Harms, 2018 IL App (5th)
       160472, ¶ 9.
¶ 21        The trial court relied on Kuper and Harms in denying Laura’s motion to reconsider, finding
       subsection (b-8) was not applicable. Although we reject the reasoning the court used to reach
       its conclusion, we may affirm on any basis in the record. See In re Marriage of Petrik, 2012
       IL App (2d) 110495, ¶ 33 (citing Mutual Management Services, Inc. v. Swalve, 2011 IL App
       (2d) 100778, ¶ 11 (court may affirm on any basis in the record, regardless of whether the trial
       court’s decision was based on proper grounds)). Here, the record includes the dates of the
       filings and establishes that section 504(b-8) did not become effective until after the parties’
       petitions were filed. As in the instant case, as in Kuper and Harm, Laura filed her petition for
       review or to extend in August 2015, before the effective date of the section 504(b-8)
       amendment. Although Mark sought to terminate maintenance with a petition filed in July 2018
       and the trial on both petitions did not take place until December 2018, we determine that the
       applicable statute was the version in effect at the time Laura moved for review. That version
       of section 504 did not include subsection (b-8), and section 510(c) directed the court only to
       section 504(a). Neither section 504(a) nor 510(c) referenced section 504(b-1)(1), which
       includes the amount and duration formulas introduced in the amendments. We conclude that,
       when Laura sought review, the guideline formulas did not apply, and we affirm the trial court’s
       refusal to use them.
¶ 22        We must now determine whether the trial court erred in reducing Mark’s monthly
       maintenance obligation to Laura. Prior to and during the pendency of this proceeding, Mark
       paid $1000 per month in maintenance; the trial court reduced his obligation to $675. The court
       based the reduction on its finding that Mark established a substantial change of circumstances
       in that the business in which he earned his livelihood was suffering an industry-wide downturn.
       The court found Mark’s business income experienced a significant decline in 2017 and
       estimated Mark’s 2018 income at $33,666 based on an approximate 50% decrease in gross
       income since the original maintenance order was entered. It found Mark took reasonable
       measures to weather the economic downturn to “his” business, such as cutting employee hours
       and overhead, and that Mark also reduced his personal expenses. Mark sold the marital home,
       receiving $70,000 from its sale, of which “$21,000 [sic]” remained. Mark was 61 years old
       and could opt for early Social Security. According to the court, if Mark retired and received



                                                  -6-
       Social Security, his income would not greatly change from the figure it extrapolated. The court
       further found Mark’s medical issues marginally affected his ability to work.
¶ 23       The court found Laura to be 59 years old, with a gross annual income from unemployment
       insurance of $11,580, plus $12,000 annually in maintenance, for a combined gross income of
       $23,580. Laura had numerous health problems and received Social Security disability
       insurance of $405 a month, from which she paid $134 for health insurance. Laura was without
       any viable employment income. She had a pending workers’ compensation claim but had not
       worked in any regular capacity since the initial maintenance award was entered. The court
       further found in five years Laura had not sought any part-time regular employment. Her tax
       returns indicated a “hobby loss,” which the court found could not be sustained as a business.
       Laura minimized her living costs, incurred reasonable expenses, and relied primarily on
       maintenance for support. The court noted that Laura had been a housewife and worked part
       time during the marriage. Like Mark, her skills did not translate well in the current
       technological world.
¶ 24       Relying on those facts, the court considered the statutory factors. It found Mark’s
       downward trajectory in his employment income was adequately explained and not due to any
       fault of Mark. The court felt its estimate of Mark’s 2018 income was more accurate than
       averaging his income over a period of years. The court found Laura sat on her petition for more
       than three years and would have been better served having the matter heard when Mark enjoyed
       a greater income. The court considered that Laura could have increased her income despite her
       health issues and that “she made no real effort to help herself.” The court noted Laura lacked
       any property and Mark had only approximately $21,000 [sic] left from the sale of the marital
       house. The court determined Laura had a diminished earning capacity due to devoting her time
       to raising the children and taking care of the family and could not fully support herself. It
       further determined that Mark’s future earning impairment was adequately considered by the
       court in fashioning Mark’s 2018 income. It found neither party would be able to enjoy the
       standard of living maintained during the marriage. Based on the section 504(a) factors, the
       court found an award of maintenance to be appropriate.
¶ 25       The trial court then considered the section 510(a-5) factors. It again noted the downturn in
       Mark’s business and Laura’s reduction in income. The court found concerning what it
       described as Laura’s lack of efforts to increase her income after “five years and living near the
       poverty line.” Describing the money situation as untenable as to both Mark and Laura, the
       court suggested that Laura should obtain part-time employment within her capabilities. The
       court defined the maintenance as reviewable and not rehabilitative due to the uncertainty of
       Mark’s business. It acknowledged Mark and Laura each had impairments to future earnings
       but stated they both had to rise above their circumstances and look for every source of income,
       including public assistance.
¶ 26       The court concluded that termination of maintenance was not appropriate, that Laura
       needed maintenance, and that Mark demonstrated a substantial change in circumstances
       warranting a modification of his maintenance obligation. The trial court reduced maintenance
       to $675 per month, automatically reviewable after Mark turned 62 or before that occurrence if
       there was a substantial change of circumstances, if Laura received a workers’ compensation
       award, or upon petition by the parties. The trial court rejected a retroactive application of the
       reduced maintenance amount, finding it would be “catastrophic” to Laura. It noted both parties
       “sat on the review for three plus years.”

                                                   -7-
¶ 27        Although we do not agree with all the trial court’s findings regarding the statutory factors,
       we do agree that Laura was entitled to an award of maintenance and that a reduction in the
       monthly amount was warranted. As expressed by the trial court, there was not enough money
       to support both Laura and Mark. During the marriage, they relied primarily on Mark’s income.
       Laura’s employment afforded flexibility for home and childcare responsibilities and supplied
       insurance for the family. The trial court found Mark experienced a legitimate decline in his
       income, which essentially halved the amount of available funds. Laura argues the downturn in
       Mark’s industry and income was already factored into the initial maintenance award. We find
       no support in the record for Laura’s claim. In the court’s trial order initially awarding
       maintenance, it found reviewable maintenance was appropriate based on the statutory factors,
       reasonable expenses of a single person, and “considering Husband’s employment may be
       negatively affected by the lack of business at his company.” In the judgment of dissolution,
       the court awarded $1000 in monthly maintenance to be reviewable after 24 months. The
       judgment does not contain any details regarding its calculation of the amount. Laura did not
       present any evidence the maintenance amount was initially reduced other than the trial court’s
       order indicating it was considering the income decline. Laura did not offer any calculations or
       demonstrative proof that the initial maintenance award should have been an amount greater
       than the $1000 a month she was awarded. On this record, we cannot determine whether the
       court awarded a lower amount of maintenance because of the anticipated decline in income or
       as a basis to make the award reviewable in two years. Without evidentiary support, we cannot
       accept Laura’s premise that the downturn in Mark’s business prospects was factored into the
       initial maintenance calculation.
¶ 28        In reviewing the maintenance award, the trial court found that Mark’s business suffered a
       downturn after entry of the judgment of dissolution in 2013, which became significant in 2017.
       It found the trial court had initially set the award at 24 months because it found that “change
       was coming” in terms of Mark’s income. The court found Mark to be credible and the downturn
       in business to be legitimate and not due to any actions on Mark’s part. The court relied on
       Mark’s business decline in estimating an annual income for him that was 50% lower than his
       salary the prior year, using Mark’s figures to calculate a gross income of $33,666 for 2018. It
       is unclear as to what evidence the trial court used to extrapolate this number. The court stated
       it used Mark’s “figures” to calculate gross income of $33,666 for 2018. A payroll detail report
       indicated his monthly salary of $2000 from March 2018 through August 2018, except for two
       months where he earned an additional $2625, for a partial year-to-date total income of $16,250
       for the six-month period from March to August 10, 2018. Mark’s financial affidavit dated
       September 2018 stated a monthly gross income of $2170 and a net income of $170 after $2000
       in deductions. Presumably, the court relied on the payroll numbers and Mark’s affidavit to
       extrapolate and estimate Mark’s 2018 salary. We consider the court’s calculations to be a
       reasonable estimation of Mark’s salary, post-business-decline.
¶ 29        Laura contests the trial court’s treatment of the proceeds from the sale of the marital house.
       The house was awarded to Mark in the dissolution based on his request. At that time, the house
       was valued at $223,000 with equity of $24,729. Laura received a lump sum maintenance
       payment of $9000 as her share of the marital house. Mark sold the house within several years
       of the dissolution and netted in excess of $70,000. We find the postdissolution increase in
       equity suspect and disagree with the trial court’s treatment of the sale proceeds. The court
       stated that Mark did not need to diminish his “sole remaining asset to pay maintenance.” In


                                                    -8-
       addition, the court expressed concern that the money from the house sale was all Mark had left
       from the property settlement and it was not equitable to require him to use it to pay
       maintenance. On his September 2018 financial affidavit, Mark listed more than $27,000 in his
       savings account, which he explained was the remaining proceeds he received from the sale of
       the marital home. In contrast, Laura received $9000 in lump sum maintenance as her share of
       the marital home, which amount she long ago depleted. The court should have considered the
       proceeds as a factor relevant to the maintenance review under section 510(a-5)(6) and section
       504(a)(1). Its failure to do so was error. Nevertheless, we do not conclude that this error would
       have altered the maintenance amount calculation. The trial court predicated the amount on the
       income Mark had available to pay maintenance. While Mark had money in his savings account
       from the sale of the marital house, the funds were limited, and he, too, had to adjust to a reduced
       income. The court calculated that Mark’s income decreased 50%, and the reduction in Laura’s
       monthly maintenance award amounted to a decrease of 32.5%. We thus affirm the trial court’s
       reduction in the maintenance amount due Laura.
¶ 30        Next, Laura complains that the court failed to determine what amount of maintenance she
       was owed during the pendency of her petition for review. She maintains she was entitled to a
       higher monthly award during that time period because Mark’s income did not, in fact, decrease
       as he had told the trial court it would when a maintenance amount was originally set. According
       to Laura, Mark’s income did not decrease in 2015, 2016, or 2017, yet he still paid a reduced
       amount of maintenance. She submits that she was entitled to a judgment in her favor for
       amounts she claimed she should have been paid based on Mark’s actual income.
¶ 31        A party to a dissolution action may petition the trial court for temporary maintenance. 750
       ILCS 5/501(a)(1) (West 2018). Any temporary orders entered under section 501 do not
       prejudice any rights of the parties that are to be subsequently adjudicated. Id. § 501(d)(1). In
       determining an award of temporary maintenance, the trial court must consider the entire
       financial situation of both parties. Bellow v. Bellow, 72 Ill. App. 3d 608, 610 (1979). An award
       must be based on a showing of the parties’ incomes and assets and what is required to support
       the party seeking maintenance. Rabin v. Rabin, 57 Ill. App. 2d 193, 198 (1965). We review a
       trial court’s award of temporary maintenance for an abuse of discretion. Moore v. Moore, 53
       Ill. App. 3d 228, 230 (1977).
¶ 32        As discussed above, Laura did not present any evidence the trial court factored Mark’s
       business decline into its initial maintenance award. The record lacks any information
       concerning the trial court’s initial calculation. She did not offer any calculations of her own to
       indicate what the award should have been. The court’s statement regarding the anticipated
       decline is not definitive proof Laura was awarded a reduced amount. Without proof, we will
       not conclude the initial award was decreased. See In re Marriage of Landfield, 209 Ill. App.
       3d 678, 704 (1991) (wife sustained her burden to show that husband’s income increased
       warranting an increase in maintenance).
¶ 33        Laura relies on In re Marriage of Wojcik, 2018 IL App (1st) 170625, to support her
       argument that she should have been awarded a retroactive increase in maintenance for the time
       period her petition was pending. Wojcik is distinguished. In that case, the parties’ marital
       settlement agreement provided that the husband would pay the wife unallocated family support
       for 60 months and the support award was reviewable at that time. Id. ¶ 7. On review, the court
       considered the parties’ financial situations and concluded that, even imputing income to the
       wife, she would not make enough money to live based on the standard of living established

                                                    -9-
       during the marriage. Id. ¶ 13. The husband’s income had continued to increase since the initial
       support order was entered. Id. ¶ 6. At the time of the hearing, he was earning $700,000 per
       year, and the wife was earning $9 per hour with imputed income of $46,000. Id. ¶¶ 33, 37. In
       contrast here, Mark’s income declined 50% since the original maintenance order was entered,
       and neither party was able to enjoy the standard of living established during the marriage.
¶ 34       In Wojcik, the reviewing court emphasized that the order on appeal was initially determined
       by the trial court based on current facts and not the husband’s conjecture that the wife’s
       imputed income should have been higher. Id. ¶ 38. Here, Laura submitted inadequate proof to
       support her claim that the initial maintenance was decreased based on a decline in Mark’s
       income and asks us to accept her claim based on speculation and conjecture. We reject her
       request, find Laura was not entitled to a higher maintenance award during the pendency of the
       review proceedings, and affirm the trial court’s denial of her request to retroactively increase
       her maintenance award.

¶ 35                                        CONCLUSION
¶ 36      For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 37      Affirmed.




                                                  - 10 -